June 29, 2012


Mr. Samuel Clifford Bishop
Bishop & Bishop
P.O. Box 809
Decatur, TX 76234


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Thomas M. Michel
Griffith, Jay & Michel, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110-1732

RE:   Case Number:  09-0905
      Court of Appeals Number:  02-08-00118-CV
      Trial Court Number:  3925

Style:      LARRY YORK D/B/A YORK TANK TRUCKS
      v.
      STATE OF TEXAS AND WISE COUNTY, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sherry Parker   |
|   |Lemon               |
|   |Ms. Debra Spisak    |